--------------------------------------------------------------------------------

EXHIBIT 10.2
 
AMENDED AND RESTATED
 
NETWORK EQUIPMENT TECHNOLOGIES, INC.
 
1993 STOCK OPTION PLAN
 
 
ARTICLE ONE
 
GENERAL PROVISIONS
 
I.              PURPOSES OF PLAN
 
A.This 1993 Stock Option Plan (the “Plan”) was adopted as of August 11, 1993
(the “Effective Date”) to promote the interests of Network Equipment
Technologies, Inc., a Delaware corporation (the “Corporation”), by allowing
eligible individuals to acquire or increase proprietary interests in the
Corporation as an incentive to remain in the service of the Corporation (or its
“parent” or “subsidiary” corporations, as defined in Section 424 of the Internal
Revenue Code).
 
B.This Plan is the successor to the Network Equipment Technologies, Inc. 1983
Stock Option Plan (the “1983 Plan”).  No options shall be granted under the 1983
Plan from and after the Effective Date.  The terms and conditions of options
granted under the 1983 Plan before the Effective Date are not affected by the
adoption of this Plan.
 
C.This Plan was amended and restated as of April 14, 1998 to include the
provisions of and provide a successor plan for the Corporation’s 1988 Restricted
Stock Award Plan (the “1988 Plan”).  No restricted stock shall be granted under
the 1988 Plan from and after April 14, 1998.  The terms and conditions of
restricted stock granted under the 1988 Plan before April 14, 1998 are not
affected by the amendment of this Plan.
 
II.       ADMINISTRATION OF PLAN
 
A.This Plan shall be administered by a committee (the “Plan Administrator” or
“Committee”) of two or more non-employee Directors appointed by the
Corporation’s Board of Directors (the “Board”).  Committee members shall serve
for such periods as the Board may determine and may be removed by the Board at
any time.
 
B.The Plan Administrator shall have full authority (subject to the provisions of
this Plan) to establish such rules and regulations as it deems appropriate for
the proper administration of this Plan and to make such determinations and
interpretations concerning this Plan and options granted under this Plan as it
deems necessary or advisable.  Decisions of the Plan Administrator shall be
final and binding upon all parties.
 
C.The Plan Administrator shall have full authority to grant options and stock
appreciation rights pursuant to Article Two and restricted stock pursuant to
Article Four of this Plan and to determine in its sole discretion which eligible
individuals are to receive such options, rights, or restricted stock, the number
of shares to be covered by each such option or grant, whether each option is to
be an incentive stock option intended to satisfy the requirements of Section 422
of the Internal Revenue Code (“Incentive Option”) or a non-statutory option not
intended to satisfy those requirements, the time(s) at which each option or
grant is to become vested or exercisable, and the maximum term for which each
option is to be outstanding.
 
III.           STOCK SUBJECT TO PLAN
 
A.An aggregate of 9,406,415 shares of the Corporation’s common stock, par value
$0.01 per share (“Common Stock”) is available for issuance under this Plan, and
the predecessor 1983 Plan, subject to adjustment from time to time in accordance
with this Section III.  These shares may be authorized but unissued shares of
Common Stock or reacquired shares of Common Stock, including shares repurchased
by the Corporation on the open market.  The number of shares of Common Stock
available for issuance under this Plan shall be reduced, share-for-share, by the
number of shares issued with respect to options granted under the 1983 Plan that
are outstanding at the Effective Date and are subsequently exercised.
 
 
 

--------------------------------------------------------------------------------

 
 
B.To the extent that an option granted under this Plan or the 1983 Plan or a
restricted stock award under the 1988 Plan expires or terminates for any reason
before exercise or vesting in full (including any option canceled in accordance
with the cancellation-regrant provisions of Section V of Article Two of this
Plan), the shares then subject to the option or restricted stock award shall
again be available for grant under this Plan.  Shares subject to any option,
restricted stock award or portion thereof surrendered or canceled in accordance
with Section VI of Article Two or Section III of Article Three, and shares
repurchased by the Corporation pursuant to any repurchase rights available under
this Plan, shall not again become available for option grants under this
Plan.  If the exercise price of an option granted under this Plan (or the 1983
Plan) is paid with shares of Common Stock, or if shares of Common Stock
otherwise issuable under this Plan are withheld by the Corporation in
satisfaction of withholding taxes incurred upon the exercise of an option, then
the number of shares available for issuance under this Plan shall be reduced by
the gross number of shares for which the option is exercised and not by the net
number of shares issued to the option holder.
 
C. If a change is made to the Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, or other similar change, then
appropriate adjustments shall be made to (i) the number and/or class of shares
issuable under this Plan, (ii) the number and/or class of shares and price per
share in effect under each then-outstanding option or restricted stock award
granted under this Plan (or the 1983 Plan), and (iii) the number of shares of
Common Stock to be made the subject of each subsequent automatic option grant
under Article Three of this Plan.  The purpose of adjustments to outstanding and
restricted stock awards options shall be to preclude the enlargement or dilution
of rights and benefits under such options or awards.  The adjustments determined
by the Plan Administrator shall be final, binding, and conclusive.
 
D.The Corporation may not issue stock options covering in the aggregate more
than 600,000 shares of Common Stock (subject to adjustments as required under
V(C) above to any one participant in any one-year period.
 
ARTICLE TWO
 
DISCRETIONARY OPTION GRANTS
 
I.              ELIGIBILITY FOR OPTION GRANTS
 
The following persons are eligible to participate in the Discretionary Option
Grant Program of this Plan:
 
A.Officers and other key employees of the Corporation (or its parent or
subsidiary corporations) whose services contribute to the management, growth,
and financial success of the Corporation (or its parent or subsidiary
corporations), and
 
B.Those consultants and independent contractors who provide valuable services to
the Corporation (or its parent or subsidiary corporations).
 
II.       TERMS AND CONDITIONS OF OPTIONS
 
Options granted pursuant to this Article Two may, at the Plan Administrator’s
discretion, be either Incentive Options or non-statutory options.  Individuals
who are not employees may be granted only non-statutory options.  Each option
shall be evidenced by one or more written instruments in a form approved by the
Plan Administrator.  Each such instrument shall comply with the terms and
conditions specified below.  Each instrument evidencing an Incentive Option
shall also be subject to Section III of this Article Two.  Failure to issue, or
(if agreement is required) to agree to, an instrument evidencing an option shall
not invalidate the option grant; however, the option shall not be exercisable
until a written instrument has been issued and (if required) agreed to.
 
A.Option Price.
 
1.The option price per share shall be fixed by the Plan Administrator, but shall
not be less than the “fair market value” (defined below) per share of Common
Stock on the date of the option grant.
 
2.The option price shall, subject to Section III below, be immediately due upon
exercise of the option and shall be payable in one or a combination of the
following forms:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)cash or check payable to the Corporation;
 
(b)shares of Common Stock held by the optionee for the period necessary to avoid
a charge to the Corporation’s earnings for financial reporting purposes and
valued at “fair market value” on the exercise date; or
 
(c)a broker-dealer sale-and-remittance procedure pursuant to which the optionee
shall provide irrevocable written instructions (i) to a designated brokerage
firm to effect the immediate sale of the option shares and remit to the
Corporation, from the sale proceeds available on the settlement date, sufficient
funds to cover the aggregate option price plus all income and employment taxes
required to be withheld by the Corporation in connection with the exercise, and
(ii) to the Corporation to deliver the certificates for the purchased shares
directly to the brokerage firm to complete the transaction.
 
3.The Plan Administrator may assist any optionee (excluding “executive officers”
of the Company, as defined under federal securities laws, and members of the
Board of Directors of the Company) in the exercise of any option granted under
this Article Two and the satisfaction of any federal and state income and
employment tax obligations arising therefrom, by (a) authorizing a loan to the
optionee by the Corporation, or (b) permitting the optionee to pay the option
price in installments over a period of months or years.  The terms of any loan
or installment method of payment (including the interest rate and terms of
repayment) will be established by the Plan Administrator in its sole
discretion.  Loans and installment payments may be allowed with or without
security or collateral (other than to optionees who are consultants or
independent contractors, who must adequately secure any loan by collateral other
than the purchased shares), but the maximum credit available to the optionee
shall not exceed the sum of (i) the aggregate option price (less par value) of
the purchased shares, plus (ii) any federal and state income and employment tax
liability incurred by the optionee in connection with the exercise of the
option.
 
4.The “fair market value” per share of Common Stock on any relevant date shall
be determined as follows:
 
(a)If the Common Stock is listed or admitted to trading on any national stock
exchange, then the fair market value shall be the closing selling price per
share of Common Stock on the date in question on the stock exchange determined
by the Plan Administrator to be the primary market for the Common Stock, as
officially quoted on the composite tape of transactions on that exchange.  If
there is no reported sale of Common Stock on that exchange on the date in
question, the fair market value shall be the closing selling price on the
exchange on the next preceding date for which a closing selling price is quoted.
 
(b)If the Common Stock is not listed or admitted to trading on any national
stock exchange, but is traded on the NASDAQ National Market System, the fair
market value shall be the closing selling price per share of Common Stock on the
date in question as reported on that system.  If there is no closing selling
price for the Common Stock on the date in question, then the fair market value
shall be the closing selling price for the next preceding date for which a
closing selling price is quoted.
 
B.Term and Exercise of Options.
 
1.Each option granted under this Article Two shall be exercisable at such
time(s), during such period, and for such number of shares as shall be
determined by the Plan Administrator and set forth in the written instrument
evidencing the option.  No option granted under this Article Two shall have a
term in excess of ten (10) years after the grant date.
 
2.During the lifetime of the optionee, the option shall be exercisable only by
the optionee and shall not be assignable or transferable by the optionee
otherwise than by will or by the laws of descent and distribution following the
optionee’s death.
 
3.Exercise of an option shall be effected by delivery to the Corporation of a
written notice in a form approved by the Plan Administrator specifying the
number of shares as to which the option is being exercised, accompanied by
payment of the exercise price (or provision for payment acceptable to the Plan
Administrator), and containing such other provisions as the Plan Administrator
approves from time to time.
 
C.Termination of Service.
 
1.Except as otherwise approved by the Plan Administrator, if the optionee’s
service to the Corporation is terminated:
 
(a)for cause, each then-outstanding option held by the optionee shall terminate
immediately;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)for any reason other than cause, death, or permanent disability, each
then-outstanding option held by the optionee shall expire no later than three
(3) months after the termination date;
 
(c)by reason of permanent disability (as defined in Section 22(e)(3) of the
Internal Revenue Code), each then-outstanding option held by the optionee shall
expire no later than twelve (12) months after the termination date; or
 
(d)by reason of the optionee’s death, or if the optionee dies during the three
(3) months following termination of his or her employment other than for cause
or by reason of permanent disability, each then-outstanding option held by the
optionee shall expire no later than twelve (12) months following the termination
date.  Following the optionee’s death, the option may be exercised by the
personal representative of the optionee’s estate or by the person(s) to whom the
option is transferred pursuant to the optionee’s will or in accordance with the
laws of descent and distribution.
 
2.Under no circumstances shall any option be exercisable after the specified
expiration date of the option term.
 
3.Following termination of the optionee’s service, an option shall not be
exercisable to any greater extent than on the termination date; provided,
however, that the Plan Administrator shall have complete discretion, at any time
while the option remains outstanding, to permit the option to be exercised, not
only with respect to the number of shares for which the option is exercisable at
the time of the termination, but also with respect to one or more subsequent
installments of purchasable shares for which the option would otherwise have
become exercisable had termination not occurred.
 
4.For purposes of this Plan:
 
(a)An optionee shall be deemed to remain in service to the Corporation for so
long as he or she renders (or in the case of consultants or advisors, has agreed
to render) services on a periodic basis to the Corporation (or any parent or
subsidiary) as an employee, a non-employee Director, or an independent
consultant or advisor.
 
(b)An optionee shall be considered to be an employee for so long as he or she
remains in the employ of the Corporation (or any parent or subsidiary), subject
to the control and direction of the employer entity as to the work to be
performed and the manner and method of performance.
 
D.Stockholder Rights.
 
An optionee shall have no stockholder rights with respect to any option shares
until he or she has exercised the option and paid (or made arrangements
satisfactory to the Plan Administrator to pay) the option price for the
purchased shares.
 
III.      INCENTIVE OPTIONS
 
In addition to other application terms and conditions of this Plan, the
following provisions shall apply:
 
A.Incentive Options may be granted only to employees.  Options specifically
designated as “non-statutory” options when issued shall not be subject to this
Section III.
 
B.If any individual to whom an Incentive Option is granted is the owner of stock
(as determined under Section 424(d) of the Internal Revenue Code) possessing 10%
or more of the total combined voting power of all classes of stock of the
Corporation or any of its parent or subsidiary corporations (“10% Stockholder”),
then the option price per share shall not be less than 110% of the fair market
value per share of Common Stock on the grant date, and the option term shall not
exceed five (5) years from the grant date.
 
IV.      CORPORATE TRANSACTION
 
A.In the event of any of the following stockholder-approved transactions (a
“Corporate Transaction”):
 
1.a merger or consolidation in which the Corporation is not the surviving
entity, except for a transaction whose principal purpose is to change the State
of the Corporation’s incorporation,
 
2.the sale, transfer, or other disposition of all or substantially all of the
assets of the Corporation in liquidation or dissolution, or
 
 
 

--------------------------------------------------------------------------------

 
 
3.any “reverse” merger in which the Corporation is the surviving entity, but in
which securities possessing more than 50% of the total combined voting power of
the Corporation’s outstanding securities are transferred to holders other than
those who owned such voting power immediately before the merger, then
immediately before the Effective Date of the Corporate Transaction, each option
granted under this Article Two shall become fully exercisable (“accelerate”)
with respect to the total number of shares of Common Stock then subject to the
option.  However, an option shall not accelerate if and to the extent: (i) the
option is, in connection with the Corporate Transaction, either to be assumed by
the successor corporation or parent thereof or to be replaced by an equivalent
option to purchase shares of the capital stock of the successor corporation or
parent thereof, or (ii) acceleration of the option is subject to other
limitations imposed by the Plan Administrator at the time of grant.  The
determination of equivalence under clause (i) above shall be made by the Plan
Administrator and shall be final, binding, and conclusive.
 
B.Upon the consummation of the Corporate Transaction, all options granted under
this Article Two shall terminate and cease to be outstanding, except to the
extent assumed by the successor (or surviving) corporation or its parent
company.
 
C.Each option granted under this Article Two that is replaced by an equivalent
option in a Corporate Transaction, or that otherwise continues in effect, shall
be appropriately adjusted, immediately after the Corporate Transaction, to apply
to the number and class of securities that would have been issued in the
Corporate Transaction to an actual holder of the number of shares of Common
Stock that were subject to the option immediately before the Corporate
Transaction.  Appropriate adjustment shall also be made to the option price
payable per share, provided the aggregate option price payable for such
securities shall remain the same.  In addition, the class and number of
securities available for issuance under this Plan following the consummation of
the Corporate Transaction shall be appropriately adjusted.
 
D.The grant of options under this Article Two shall not affect the right of the
Corporation to adjust, reclassify, reorganize, or otherwise change its capital
or business structure or to merge, consolidate, dissolve, liquidate, or sell or
transfer all or any part of its business or assets.
 
V.       CANCELLATION AND REGRANT OF OPTIONS
 
Upon stockholder approval, the Plan Administrator may, with the consent of the
affected optionees, cancel any or all outstanding options granted under this
Article Two and grant in substitution new options covering the same or different
numbers of shares of Common Stock but having an option price per share not less
than the fair market value of the Common Stock on the new grant date (or 110% of
fair market value in the case of an Incentive Option granted to a 10%
Stockholder).
 
VI.      STOCK APPRECIATION RIGHTS; HOSTILE TAKE-OVER; CHANGE IN CONTROL
 
A.As determined by the Plan Administrator in its sole discretion, one or more
optionees may be granted the right, exercisable upon such terms and conditions
as the Plan Administrator may establish, to surrender all or part of an
unexercised option granted under this Article Two in exchange for a payment by
the Corporation of an amount equal to the excess of (i) the fair market value
(on the option surrender date) of the number of shares in which the optionee is
at the time vested under the surrendered option (or part thereof), over (ii) the
aggregate option price payable for those shares.
 
B.No surrender of an option shall be effective hereunder unless it is approved
by the Plan Administrator.  If the surrender is approved, then the payment to
the optionee under this Section VI may be made in shares of Common Stock valued
at fair market value on the option surrender date, in cash, or partly in shares
and partly in cash, as the Plan Administrator determines in its sole discretion.
 
C.If the surrender of an option is rejected by the Plan Administrator, then the
optionee shall retain whatever rights he or she had under the surrendered option
(or surrendered portion thereof) on the option surrender date and may exercise
such rights at any time before the later of (i) five (5) business days after
receipt of the rejection notice, or (ii) the last day on which the option is
otherwise exercisable in accordance with its terms, but in no event more than
ten (10) years after the date of the option grant.
 
D.Each Officer of the Corporation subject to the short-swing profit restrictions
of the federal securities laws shall have the following limited stock
appreciation rights in tandem with each option received under this Article
Two.  Upon the occurrence of a Hostile Take-Over (defined below), each option
with a limited stock appreciation right in effect for at least six (6) months
shall automatically be canceled and the optionee shall be entitled to a cash
payment by the Corporation in the amount of the excess of (i) the Take-Over
Price (defined below) of the shares of Common Stock subject to the canceled
option (whether or not the option is otherwise exercisable for such shares),
over (ii) the aggregate exercise price payable for such shares.  The payment
shall be made within five (5) days after consummation of the Hostile
Take-Over.  Neither the approval of the Plan Administrator nor the consent of
the Board shall be required in connection with such option cancellation and cash
payment.
 
 
 

--------------------------------------------------------------------------------

 
 
E.A “Hostile Take-Over” shall be deemed to occur if (i) any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
50% of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer that the Board does not
recommend that the Corporation’s stockholders accept, and (ii) more than 50% of
the securities so acquired are accepted from holders other than Officers and
Directors of the Corporation subject to Section 16 of the Exchange Act.  The
“Take-Over Price” per share shall be the greater of (a) the fair market value
per share on the date of cancellation, as determined pursuant to the valuation
provisions of Section II.A.4 of this Article Two, or (b) the highest reported
price per share paid in effecting such Hostile Take-Over.  However, if the
canceled option is an Incentive Option, the Take-Over Price shall not exceed the
clause (a) price per share.
 
F.The Plan Administrator shall have full discretionary authority, exercisable
either in advance of, or at the time of, a Change in Control (defined below), to
provide for the automatic acceleration of options granted under this Article Two
upon the occurrence of the Change in Control.  The Plan Administrator shall also
have full discretionary authority to condition any such acceleration upon the
subsequent termination of the optionee’s service to the Corporation (or a parent
or subsidiary) within a specified period after the Change in Control.  The Plan
Administrator hereby exercises such discretion to accelerate vesting of all
outstanding options held by Officers of the Corporation whose employment is
terminated in conjunction with, or within a year of, a Change in Control or
Corporate Transaction.  Any option accelerated in connection with the Change in
Control shall remain fully exercisable until the expiration of the option
term.  For all purposes of this Plan, a “Change in Control” shall mean a change
in control of the Corporation of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Corporation is then subject to such reporting requirement, other than a
Corporate Transaction; provided that, without limitation, a Change in Control
shall be deemed to have occurred if:
 
1.any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a “person” under Section 14(d)(2) of the Exchange Act, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Corporation representing 40% or more of the combined voting power of the
Corporation’s then-outstanding securities entitled to vote in the election of
Directors of the Corporation, pursuant to a tender or exchange offer that the
Board does not recommend that the Corporation’s stockholders accept; or
 
2.during any period of two (2) consecutive years, individuals who, at the
beginning of such period, constituted the Board and any new members of the
Board, whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least three-quarters
(3/4) of the Directors then in office who either were Directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof.
 
G.The shares of Common Stock subject to any option surrendered or canceled for
an appreciation distribution pursuant to this Section VI shall not be available
for subsequent option grant under the Plan.
 
ARTICLE THREE
 
AUTOMATIC OPTION GRANT PROGRAM
 
I.        ELIGIBILITY
 
The individuals eligible to receive automatic option grants pursuant to this
Article Three shall be limited to (i) Directors who are first elected or
appointed as non-employee Directors on or after the Effective Date, whether
through appointment by the Board or election by the Corporation’s stockholders,
and (ii) Directors who continue to serve as non-employee Directors at one or
more annual stockholders meetings held while this Automatic Grant Program
remains in effect, commencing with the 1994 annual meeting.
 
 
 

--------------------------------------------------------------------------------

 
 
II.       TERMS AND CONDITIONS OF AUTOMATIC OPTION GRANTS   
 
A.Grant Dates.  Option grants will be made under this Article Three on the dates
specified below:
 
1.Automatic Initial Grant.  Each individual who first becomes a non-employee
Director, whether through election at an annual stockholder meeting or through
appointment by the Board, shall automatically be granted upon the terms and
conditions of this Article Three, at the time of such initial election or
appointment, a non-statutory stock option to purchase 30,000 shares of Common
Stock (referred to below as an “Automatic Initial Grant”).
 
2.Automatic Annual Grant.  On the date of each annual stockholder meeting,
beginning with the 2007 annual stockholder meeting, each non-employee Director
whose term is continuing or who is re-elected at such meeting shall
automatically be granted a non-statutory stock option under this Article Three
to purchase 15,000 shares of Common Stock (referred to below as an “Automatic
Annual Grant”).
 
The number of shares specified in this section for grants to be made to
non-employee Directors shall be subject to adjustment pursuant to Section III.C
of Article One.  
 
B.Exercise Price.  The exercise price per share shall be equal to 100% of the
fair market value per share of Common Stock on the automatic grant date.
 
C.Payment.  The option price shall become immediately due upon exercise of the
option and shall be payable as provided in Section II.A of Article Two.
 
D.Option Term.  Each option granted under this Article Three shall have a
maximum term of ten (10) years measured from the grant date.
 
E.Exercisability.
 
1.Each Automatic Initial Grant will become exercisable in a series of 36 equal
monthly installments beginning on the automatic grant date, provided the
optionee remains a Director through each such date.  If the Automatic Initial
Grant is granted on the date of an annual stockholder meeting and the annual
stockholder meeting held in the third year after the date of grant occurs in
less than 36 full months from the automatic grant date, then any option shares
that remain unvested as of the date of such annual stockholder meeting shall
then become fully exercisable, provided the optionee is a Director on such date.
 
2.Each Automatic Annual Grant will become exercisable in a series of 12 monthly
installments beginning on the automatic grant date, provided the optionee
remains a Director through each such date. If the annual stockholder meeting in
the year following the date of grant occurs in less than 12 full months from the
automatic grant date, then any option shares that remain unvested as of the date
of such annual stockholder meeting shall then become fully exercisable, provided
the optionee is a Director on such date.
 
3.Each option granted under this Article Three shall also become fully
exercisable upon the date of the optionee’s cessation of Board service by reason
of death or retirement, provided the optionee has served on the Board for at
least three (3) years at the time of cessation of Board service.  A Director
shall be deemed to have ceased Board service by reason of retirement if he or
she has attained the age of 65 at the time of the cessation.
 
4.Each option shall remain exercisable until the expiration or sooner
termination of the option term.
 
F.Non-Transferability.  During the optionee’s lifetime, an option granted under
this Article Three (together with the limited stock appreciation right
pertaining to the option) shall be exercisable only by the optionee and shall
not be assignable or transferable by the optionee other than by will or by the
laws of descent and distribution following his or her death.
 
G.Effect of Termination of Board Membership.
 
1.If a Director ceases to be a Board member for any reason (other than death)
while holding an option granted under this Article Three, he or she shall have
three (3) months following the date of cessation of Board membership in which to
exercise the option for any or all of the shares of Common Stock for which the
option is exercisable at the time of the cessation.
 
 
 

--------------------------------------------------------------------------------

 
 
2.If a Director dies while serving as a Board member or during the three (3)
months following his or her cessation of Board service, an option granted under
this Article Three may be exercised, for any or all of the shares of Common
Stock for which the option is exercisable at the time of cessation of Board
membership, by the personal representative of his or her estate or by the
person(s) to whom the option is transferred pursuant to the Director’s will or
in accordance with the laws of descent and distribution.  Any such exercise
must, however, occur within twelve (12) months after the date of the Director’s
death.
 
3.In no event shall any option granted under this Article Three remain
exercisable after the specified expiration date of its ten (10)-year term.  Upon
the expiration of the applicable exercise period in accordance with
subparagraphs 1 and 2 above or (if earlier) upon the expiration of the ten
(10)-year option term, the option shall terminate and cease to be exercisable.
 
H.Stockholder Rights.  The holder of an option granted under this Article Three
shall have no stockholder rights with respect to any option shares until he or
she has exercised the option and paid (or made arrangement satisfactory to the
Plan Administrator to pay) the exercise price for the purchased shares.
 
I.Remaining Terms.  The remaining terms and conditions of each option grant
under this Article Three shall be as set forth in the form of Director Automatic
Grant Agreement attached as Exhibit A to this Plan.
 
III.     CORPORATE TRANSACTION; CHANGE IN CONTROL; HOSTILE TAKE-OVER
 
A.Each option granted under this Article Three that is outstanding at the time
of a Corporate Transaction or a Change in Control shall, immediately before the
specified Effective Date for the Corporation Transaction or Change in Control,
become fully exercisable with respect to the total number of shares of Common
Stock then subject to the option.  Upon the consummation of the Corporation
transaction, all options granted under this Article Three shall terminate.
 
B.Upon the occurrence of a Hostile Take-Over, each option that has been
outstanding under this Article Three for at least six (6) months shall
automatically be canceled and the optionee shall be entitled to a cash payment
by the Corporation calculated in accordance with Section VI.D. of Article Two
and payable at the time and manner set forth in Section VI.E of Article
Two.  Neither the approval of the Plan Administrator nor the consent of the
Board shall be required in connection with such option cancellation and cash
payment.
 
C.The automatic option grants under this Article Three shall in no way affect
the right of the Corporation to adjust, reclassify, reorganize, or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.
 
D.The shares of Common Stock subject to each option canceled in connection with
a Hostile Take-Over shall not be available for subsequent issuance under this
Plan.
 
ARTICLE FOUR
 
RESTRICTED STOCK AWARDS
 
I.        DETERMINATION OF ELIGIBILITY AND AMOUNT OF AWARDS
 
The persons who shall be eligible to receive restricted stock awards under this
Article Four shall be such key employees of the Corporation or its subsidiaries,
including officers and directors, as the Plan Administrator shall select from
time to time.  In no event, however, shall any employee owning stock possessing
more than ten percent (10%) of the total combined voting power or value of all
classes of stock of the Corporation or any subsidiary be eligible to receive
shares under this Article Four.
 
II.       RESTRICTED STOCK
 
A.Restricted stock awards shall be made from time to time under the Plan in
recognition of the services rendered to the Corporation or its subsidiaries by
the selected participants.  All such restricted stock awards shall provide for
the issuance, either as soon as practicable following the time of the award or
at a later date specified in the agreement evidencing the award, of shares of
the Corporation’s Common Stock.
 
B.Each recipient of a restricted stock award under the Plan shall, at the time
the shares of Common Stock are issued in payment of such award, pay to the
Corporation, in cash or cash equivalent, an amount equal to the aggregate par
value of the issued shares.
 
 
 

--------------------------------------------------------------------------------

 
 
III.      VESTING SCHEDULE
 
A.The interest of an employee in the shares of Common Stock issued to such
employee under this Article Four may, in the discretion of the Plan
Administrator, be fully and immediately vested upon issuance or may vest in one
or more installments in accordance with the vesting provisions of Section
III.C.  Except as otherwise provided in Section III.F., the employee may not
transfer any of the Common Stock in which he or she does not have a vested
interest.  Accordingly, all unvested shares issued to an employee under the Plan
shall bear the restrictive legend specified in Section III.D.1., until such
legend is removed in accordance with Section III.D.2.  The employee, however,
shall have all the rights of a stockholder with respect to the shares of Common
Stock issued to him or her hereunder, whether or not his or her interest in such
shares is vested.  Accordingly, the employee shall have the right to vote such
shares and to receive any cash dividend paid on such shares.  Any new,
additional or different shares of stock or other property (including money paid
other than as a cash dividend) which the holder of unvested Common Stock may
have the right to receive by reason of a stock dividend, stock split or
reclassification of Common Stock or by reason of a merger, consolidation,
liquidation or other change in the capital structure of the Corporation shall be
issued to the employee, subject to (i) the same vesting schedule applicable to
his or her unvested Common Stock and (ii) such escrow arrangements as the Plan
Administrator shall deem appropriate.
 
B.In the event an employee should, while his or her interest in the Common Stock
remains unvested, (i) attempt to transfer (other than by way of a permissible
gift under Section III.F.) any of the unvested Common Stock or any interest
therein or (ii) cease employment with the Corporation for any reason whatsoever,
then the certificates evidencing the employee’s unvested Common Stock (other
than shares which become vested by reason of, or upon, such termination in
accordance with the agreement evidencing the award) shall be immediately
surrendered to the Corporation for cancellation and the employee shall no longer
have any stockholder rights with respect to the canceled Common Stock.  In
exchange for the surrendered certificates the employee shall receive a cash
payment from the Corporation equal to the aggregate par value of the canceled
shares.  For purposes of this Article Four, the employee shall not be deemed to
have ceased employment with the Corporation for so long as the employee remains
in the active employ of the Corporation or one or more of its subsidiaries.
 
C.Vesting; Corporate Transaction; Change in Control.
 
1.Any shares of Common Stock issued under this Article Four that are not vested
at the time of such issuance shall vest in one or more installments
thereafter.  The elements of the vesting schedule applicable to the issued
shares, including the number of installments in which the shares are to vest,
the interval or intervals (if any) which are to lapse between installments and
the effect which death, disability or other event designated by the Plan
Administrator is to have upon the vesting schedule, shall be determined by the
Plan Administrator and shall be specified in the stock restriction agreement
executed by the employee at the time the shares are issued.  
 
2.Should the Corporation’s Common Stock be converted into cash or other shares
or securities of the Corporation or any other corporation as a result of a
Corporate Transaction (as defined in Article Two, Section IV.A.), then the
shares of Common Stock outstanding at such time under this Article Four shall
likewise be converted into cash or such other shares or securities, and such
assets may, in the discretion of the Plan Administrator, be held in escrow by
the Corporation or its successor and shall thereafter be distributed to the
employees from time to time as their interests therein vest in accordance with
the same vesting schedules which are in effect for their shares of Common Stock
immediately prior to such conversion.  However, the interest each employee has
in the shares of Common Stock issued to him or her under this Article Four
(together with any cash or other shares or securities into which such Common
Stock is to be converted) shall become vested immediately prior to the specified
effective date for the Corporate Transaction if the Company’s rights to
repurchase or cancel unvested shares under this Article Four (for a payment
equal to the par value of the shares) are not to be assigned to the successor
corporation or parent thereof in connection with the Corporate Transaction.  If
the Corporation is to be acquired by a reverse merger in which it is to remain
the surviving entity, then no accelerated vesting under the Plan shall occur,
unless the Plan is to be terminated in connection with such reverse merger.
 
3.In the event of a Change in Control (as defined in Article Two, Section
VI.F.), then the Plan Administrator shall have full power and authority
(exercisable before or after the Change in Control) to accelerate the vesting of
the interests of one or more of the employees in the shares of Common Stock
issued to him or her under this Article Four.
 
 
 

--------------------------------------------------------------------------------

 
 
4.In the event of a Corporate Transaction, then any outstanding obligations or
commitments to issue Common Stock pursuant to this Article Four shall be assumed
by the successor corporation or parent thereof.
 
D.Restrictive Legends.
 
1.Each certificate representing unvested shares of Common Stock (or other
securities) issued under this Article Four shall bear the following restrictive
legend:
 
“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT  TO
RESTRICTIONS ON TRANSFER AND TO CANCELLATION IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF ARTICLE FOUR OF THE CORPORATION’S 1993 STOCK OPTION PLAN AND THE
STOCK RESTRICTION AGREEMENT EXECUTED THEREUNDER BY THE CORPORATION AND THE
REGISTERED HOLDER (OR HIS PREDECESSOR IN INTEREST).  A COPY OF THE 1993 STOCK
OPTION PLAN AND STOCK RESTRICTION AGREEMENT MAY BE OBTAINED FROM THE SECRETARY
OF THE CORPORATION.”
 
2.As the interest of the employee vests in the shares of Common Stock issued
under this Article Four, the Corporation shall, upon the employee’s delivery of
the certificate for such shares, issue a new certificate for the vested shares
without the restrictive legend of Section III.D.1. and a second certificate for
any remaining unvested shares with the Section III.D.1. legend endorsed
thereon.  If any unvested shares of the employee are surrendered and canceled
under Section III.C.3., then the Corporation shall at the time the cancellation
is effected deliver a new certificate, without the restrictive legend of Section
III.D.1., representing the number of shares (if any) in which the employee is at
such time vested and which are accordingly no longer subject to cancellation by
the Corporation.
 
E.The Plan Administrator may in its discretion waive, in whole or in part, any
cancellation of unvested Common Stock (or other assets) to which an employee
would otherwise be subject under Section III.B.  Such a waiver shall result in
the immediate vesting of the employee’s interest in the shares of Common Stock
(or other assets) as to which the waiver applies.
 
F.As used in this Section III, the term “transfer” shall include (without
limitation) any sale, pledge, encumbrance, gift or other disposition of the
shares of Common Stock issued under Article Four.  However, the employee shall
have the right to make a gift of any or all of his unvested shares under Article
Four to his spouse, parents or children or to a trust established for such
spouse, parents or children, provided the recipient of the gifted shares
delivers to the Corporation a written agreement to be bound by all the
provisions of the Plan and the stock restriction agreement executed by the
employee with respect to such shares.
 
ARTICLE FIVE
 
MISCELLANEOUS
 
I.        AMENDMENT OF PLAN
 
The Board shall have complete and exclusive authority to amend or modify this
Plan in any or all respects whatsoever.  However, no such amendment or
modification shall, without the consent of the option or restricted stock
holders, adversely affect rights and obligations with respect to options or
awards at the time outstanding under the Plan.  No amendment shall require
stockholder approval except when (i) required by Section 422 of the Internal
Revenue Code for incentive stock options; (ii) required by other applicable
laws, regulations or rules (including rules of the New York Stock Exchange); or
(iii) otherwise deemed advisable by the Board.
 
II.       TAX WITHHOLDING
 
A.The Corporation’s obligation to deliver shares or cash upon exercise of
options, stock appreciation rights or restricted stock awards, granted under
this Plan shall be subject to the satisfaction of all federal, state, and local
income and employment tax withholding requirements.
 
B.The Plan Administrator may, in its discretion and upon such terms and
conditions as it deems appropriate, provide any or all optionees under Article
Two with the election to have the Corporation withhold, from the shares of
Common Stock otherwise issuable upon the exercise of options, one or more shares
with an aggregate fair market value equal to a designated percentage (any whole
multiple of 5% specified by the optionee) of the federal and state income taxes
(“Taxes”) incurred in connection with the acquisition of such shares.  In lieu
of direct withholding, optionees may be granted the right to deliver shares of
Common Stock to the Corporation in satisfaction of such Taxes.  The withheld or
delivered shares shall be valued at the fair market value on the applicable
determination date for such Taxes.
 
 
 

--------------------------------------------------------------------------------

 
 
III.     TERM OF PLAN
 
A.This Plan shall terminate upon the earlier of (i) August 10, 2008, or (ii) the
date on which all shares available for issuance under this Plan have been issued
pursuant to restricted stock awards or the exercise of options granted under
this Plan and (to the extent outstanding on the Effective Date) the 1983
Plan.  If the date of termination is determined under clause (i) above, then no
options or awards outstanding on such date shall be affected by the termination
of this Plan.
 
B.Options may be granted under this Plan to purchase shares of Common Stock in
excess of the number of shares then available for issuance under this Plan,
provided each option granted is not to become exercisable, in whole or in part,
at any time before stockholder approval of an amendment authorizing a sufficient
increase in the number of shares issuable under the Plan.
 
IV.      USE OF PROCEEDS
 
Any cash proceeds received by the Corporation from the sale of shares pursuant
to options or restricted stock awards granted under this Plan may be used for
general corporate purposes.
 
V.       REGULATORY APPROVALS
 
A.The implementation of this Plan, the granting of any option hereunder, and the
issuance of stock for any restricted stock award or upon the exercise or
surrender of any such option shall be subject to the procurement by the
Corporation of all approvals and permits required by regulatory authorities
having jurisdiction over this Plan, the options granted under it, and the stock
issued pursuant to it.
 
B.No shares of Common Stock or other assets shall be issued or delivered under
this Plan unless and until there shall have been compliance with all applicable
requirements of federal and state securities laws, including the filing and
effectiveness of a Form S-8 registration statement for the shares of Common
Stock issuable under this Plan, and all applicable listing requirements of any
securities exchange on which stock of the same class is then listed.
 
VI.      NO EMPLOYMENT/SERVICE RIGHTS
 
Neither the action of the Corporation in establishing this Plan, nor any action
taken by the Plan Administrator hereunder, nor any provision of the Plan, shall
be construed so as to grant any individual the right to remain in the employ or
service of the Corporation (or any parent or subsidiary corporation) for any
period, and the Corporation (or any parent or subsidiary corporation retaining
the services of such individual) may terminate such individual’s employment or
service at any time and for any reason, with or without cause.
 
VII.    MISCELLANEOUS PROVISIONS
 
A.Except as otherwise provided in this Plan, the right to acquire Common Stock
or other assets under this Plan may not be assigned, encumbered, or otherwise
transferred by any optionee.
 
B.The provisions of this Plan shall be governed by the laws of the State of
California, as such laws are applied to contracts entered into and performed in
that State.
 
C.The provisions of this Plan shall inure to the benefit of, and be binding
upon, the Corporation and its successors or assigns, and the optionees, the
legal representatives of their respective estates, their respective heirs or
legatees, and their permitted assignees.
 
 

--------------------------------------------------------------------------------